Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 2, 4, 5, 6, 8, 9, 10, 12, 13, 14, 15 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 9, HWANG et al. (US 20160302080) teaches a method by a terminal in a communication system, the method comprising: 
transmitting a random access preamble to a base station (fig. 9A, par. 113, transmitting random access preamble to eNodeB); 
receiving a random access response message from the base station (fig. 9A, par. 114, receiving random access response from eNodeB); 
transmitting a message 3 to the base station (fig. 9A, par. 117, transmitting Msg3 to eNodeB); 
receiving scheduling information for scheduling a message 4 corresponding to the message 3 from the base station (fig. 9A, par. 117, 136,175, 210, the repetition transmission of message 4 based on the repetition level that is being configured by the RAR includes a repetition level field; par. 216, 218); 
(fig. 9A, par. 117, 136, 175, 210, UE receiving the message 4 from eNB).
UCHINO et al. (US 20180176934) teaches receiving a random access response message from base station based on a longest slot length among slot lengths applicable between terminal and the base station (par. 42, 65, 66, In the case where a RAR is received via the LTE cell, if the 5G-TTI is used as a unit time for timer control operations of the RA response window, then, compared with the scheduling period in the LTE cell, the RA response window becomes shorter and there is an increased possibility that the RAR cannot be received when the LTE cell is congested just a little. On the other hand, in the case where a RAR is received via the LTE cell, if the LTE-TTI is used as a unit time for timer control operations of the RA response window, then, even when the LTE cell is congested a little, there is an increased possibility that the RAR can be received during a period of the RA response window which includes multiple LTE-TTIs); receiving message based on the slot length indicated the scheduling information (par. 50, 53, 69, the UE is instructed by the eNB to provide longer TTI for transmitting messages as further indicated by par. 42, 65, 66);
LUNTTILA et al. (US 20190036653) teaches transmitting control information indicating whether the message 4 is received from the eNB (par. 101, UE sending ACK for random access Msg4).

(par. 309).
KREUZER et al. (US 20120155310) teaches different length of the time slot and the length of the initial transmission (par. 62).
However, it would have not been for one ordinary skill in the art at the time of the invention to combine the prior arts to teach the claims as a whole.

Regarding claims 5, 13, HWANG et al. (US 20160302080) teaches a method by a base station in a communication system, the method comprising: 
receiving a random access preamble from a terminal (fig. 9A, par. 113, transmitting random access preamble to eNodeB); 
transmitting a random access response message to the terminal (fig. 9A, par. 114, receiving random access response from eNodeB) ; 
receiving a message 3 from the terminal (fig. 9A, par. 117, transmitting Msg3 to eNodeB); 
transmitting scheduling information for scheduling a message 4 corresponding to the message 3 to the terminal (fig. 9A, par. 117, 136,175, 210, the repetition transmission of message 4 based on the repetition level that is being configured by the RAR includes a repetition level field; par. 216, 218); 
transmitting the message 4 to the terminal, based on the scheduling information (fig. 9A, par. 117, 136, 175, 210, UE receiving the message 4 from eNB); 
(par. 42, 65, 66, In the case where a RAR is received via the LTE cell, if the 5G-TTI is used as a unit time for timer control operations of the RA response window, then, compared with the scheduling period in the LTE cell, the RA response window becomes shorter and there is an increased possibility that the RAR cannot be received when the LTE cell is congested just a little. On the other hand, in the case where a RAR is received via the LTE cell, if the LTE-TTI is used as a unit time for timer control operations of the RA response window, then, even when the LTE cell is congested a little, there is an increased possibility that the RAR can be received during a period of the RA response window which includes multiple LTE-TTIs); transmitting message based on the slot length indicated the scheduling information (par. 50, 53, 69, the UE is instructed by the eNB to provide longer TTI for transmitting messages as further indicated by par. 42, 65, 66);
LUNTTILA et al. (US 20190036653) teaches receiving, from the terminal, control information indicating whether the message 4 is received (par. 101, UE sending ACK for random access Msg4 to base station).

PARK et al. (US 20190230685) teaches receiving, trom the base station, scheduling information for scheduling a message 4 and indicating a slot length associated with the message 4 (par. 309).
KREUZER et al. (US 20120155310) teaches different length of the time slot and the length of the initial transmission (par. 62).


Claims 2, 4 6, 8, 10, 12, 14, 15 are allowed because of the dependency on the allowed claims. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        04/08/2021